UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4622


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MONTGOMERY JOSEPH ISNER, a/k/a Montgomery Joe Carter,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:15-cr-00012-GMG-RWT-1)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas   J.  Compton,  Assistant   Federal  Public  Defender,
Martinsburg, West Virginia, for Appellant. Jarod James Douglas,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Montgomery    Joseph     Isner   pleaded     guilty    to    one    count   of

making a false statement on a loan application and was sentenced

to 30 months of imprisonment.               Counsel has filed an Anders v.

California, 386 U.S. 738 (1967) brief, raising no meritorious

issues, but questioning whether the sentence is substantively

reasonable.   The Government declined to file a brief.                   Isner did

not file a pro se brief despite notice of his right to do so.

Finding no error, we affirm.

     This court reviews a sentence for reasonableness, applying

an abuse of discretion standard.               Gall v. United States, 552
U.S. 38, 51 (2007).      We first review for significant procedural

errors, including whether the district court failed to calculate

or   improperly    calculated     the        Sentencing    Guidelines       range,

treated the Guidelines as mandatory, failed to consider the 18

U.S.C. § 3553(a) (2012) factors, or failed to adequately explain

its chosen sentence.      Id.     If we find the sentence procedurally

reasonable,   we       then     examine       substantive        reasonableness,

considering the totality of the circumstances.                     Id.     If the

sentence is within the Guidelines range, this court applies a

presumption       of    reasonableness.               United        States       v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

     Counsel questions whether Isner’s sentence is greater than

necessary to accomplish the goals of 18 U.S.C. § 3553(a). We

                                        2
find    that     the    sentence        is     substantively              reasonable.        The

district        court    meaningfully                 considered      defense      counsel’s

suggestions for a sentence of time served, and explained its

chosen sentence.          Furthermore, Isner presents no evidence to

rebut     the    presumption       of        reasonableness           applicable        to    his

within-Guidelines sentence.

       In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                    We

therefore affirm Isner’s conviction and sentence.                                This court

requires that counsel inform Isner, in writing, of the right to

petition    the    Supreme     Court         of       the   United    States    for     further

review.     If Isner requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this    court             for       leave    to      withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Isner.

       We dispense with oral argument because the facts and legal

contentions       are   adequately       presented            in    the    materials     before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                  3